Citation Nr: 0938552	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the cervical 
spine with limitation of motion.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right carpal tunnel syndrome 
(CTS), dominant. 

3.  Entitlement to service connection for left toe injury.

4.   Entitlement to service connection for left CTS.

5.  Whether new and material evidence has been received in 
order to reopen a service connection claim for hiatal hernia 
with reflux esophagitis and, if so, whether service 
connection is warranted.

6.  Whether new and material evidence has been received in 
order to reopen a service connection claim for a lumbar spine 
condition (previously adjudicated as degenerative joint 
disease of the lumbar spine) and, if so, whether service 
connection is warranted.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 
1992, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2006 and March 2008 rating decisions issued 
by the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, Regional Office (RO).   

Pertinent to the Veteran's hiatal hernia with reflux 
esophagitis and a lumbar spine condition claims, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal, despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issues 
are appropriately captioned as above. 

The Board notes that the Veteran submitted a timely notice of 
disagreement (see August 2006 "Statement in Support of 
Claim," VA Form 21-4138) regarding the denial of his service 
connection claim for epididymitis, claimed as right 
testicular pain (see July 2006 Rating Decision).  In March 
2007, the RO issued a Statement of the Case (SOC), pursuant 
to 38 C.F.R. § 19.29 (2009).  The Veteran has not filed a 
timely substantive appeal regarding the denial of service 
connection for epididymitis, claimed as right testicular 
pain, to perfect his appeal and establish jurisdiction over 
such appeal by the Board.  38 C.F.R. § 20.200 (2009).  As 
such, the issues on appeal are appropriately captioned above.    

The Board observes that, in the Veteran's representative's 
September 2009 Informal Hearing Presentation (IHP), she 
included in the list of issues "[w]hether the[] rating 
decision of June 17, 1996 denying service connection for 
hiatal hernia is clearly and unmistakably erroneous (CUE)."  
While there is no rating decision dated June 17, 1996, there 
is a Board decision denying service connection for hiatal 
hernia with reflux esophagitis that was issued on that date.  
The Veteran's representative offered no additional argument 
on the matter outside of listing such issue on her IHP.  As 
she did not plead CUE with specificity, the Board finds that 
the issue of CUE in the June 17, 1996, Board decision is not 
properly before the Board.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993) (when attempting to raise a claim of clear and 
unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error); see also Andre v. West, 
14 Vet. App. 7, 10 (2000).  

The issues of entitlement to an evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the cervical spine with limitation of motion; entitlement to 
an initial evaluation in excess of 10 percent for service-
connected right CTS, dominant; entitlement to service 
connection for left CTS; and the herein reopened claims of 
entitlement to service connection for a hiatal hernia with 
reflux esophagitis and a lumbar spine condition (previously 
adjudicated as degenerative joint disease of the lumbar 
spine), are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
degenerative joint disease of the first metatarsal phalangeal 
joint of the left foot had its onset in service.

2.  In a June 1996 decision, the Board denied the Veteran's 
claims of service connection for hiatal hernia with reflux 
esophagitis and degenerative joint disease of the lumbar 
spine; the Veteran was provided notice of the decisions and 
of his appellate rights.  

3.  The Veteran did not appeal the June 1996 decision, and 
such decision became final.  

4.  The evidence received since the Board's June 1996 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's service connection claim for 
hiatal hernia with reflux esophagitis.

5.  The evidence received since the Board's June 1996 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's service connection claim for a 
lumbar spine condition (previously adjudicated as 
degenerative joint disease of the lumbar spine).  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the first metatarsal 
phalangeal joint of the left foot was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The Board's unappealed June 1996 decision that denied 
service connection for hiatal hernia with reflux esophagitis 
and degenerative joint disease of the lumbar spine is final.  
38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. 
§ 20.1100 (1995) [(2009)].  

3.  Evidence received since the Board's June 1996 rating 
decision is new and material; the claim of entitlement to 
service connection for hiatal hernia with reflux esophagitis 
is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1105 (2009).

4.  Evidence received since the Board's June 1996 rating 
decision is new and material; the claim of entitlement to 
service connection for a lumbar spine condition (previously 
adjudicated as degenerative joint disease of the lumbar 
spine) is therefore reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim for Left Toe

As the Board's decision to grant service connection for the 
Veteran's left toe disorder herein constitutes a complete 
grant of the benefit sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA) and the implementing regulations.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Veteran is currently diagnosed with a great left toe 
disability, specifically, degenerative joint disease of the 
first metatarsal phalangeal joint of the left foot.  As there 
is evidence of a current chronic disability, the first 
element of the Veteran's service connection claim is 
satisfied.

The Veteran attributes his current left toe disability to an 
in-service injury.  See August 2006 "Statement in Support of 
Claim," VA Form 21-4138; August 2007 "Statement of 
Accredited Representative," VA Form 646.  

The Veteran's service treatment records (STRs) indicate that 
he received treatment for a great left toe injury suffered 
while playing basketball.  See September 1974 Podiatry Clinic 
Note.  The examiner noted a history of pain at the left first 
toe, and a provisional diagnosis of tendonitis of the left 
great toe.  See id.  

Post-service, the Veteran sought treatment for his left great 
toe disability.  In a May 2007 Orthopedics Note from the VA 
Medical Center (VAMC) in Orlando, Florida, the Veteran 
complained of stiffness and pain to his great left toe.  The 
examiner noted a history of injury to the great left toe 
while playing basketball in-service.  Upon physical 
examination, tenderness and swelling of the first metatarsal 
phalangeal joint of the left foot was noted.  See May 2007 
Orthopedics Note, Orlando VAMC.  An x-ray of the left foot 
revealed narrowed joint space of the first metatarsal 
phalangeal joint.  See March 2007 Left Toe X-Ray Report.  The 
examiner assessed degenerative joint disease of the first 
metatarsal phalangeal joint of the left foot, and opined that 
the disability was most likely related to the in-service left 
toe injury documented in 1974.  See May 2007 Orthopedics 
Note, Orlando VAMC.         

In further support of his claim, the Veteran has submitted 
statements that he suffered problems with his left toe after 
the in-service injury and treated himself because he was a 
physician's assistant while in-service.  See September 
2007"Statement in Support of Claim," VA Form 21-4138.  The 
Veteran is competent to report symptoms because this requires 
only personal knowledge, not medical expertise, as it comes 
to the Veteran through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The Board finds that the positive nexus opinion coupled with 
in-service evidence of left great toe treatment and 
supportive lay statements are probative, and thus, the 
evidence supports the Veteran's service connection claim.  In 
this regard, as noted, the claims file contains a May 2007 
Orthopedics Note from the Orlando VAMC, in which the examiner 
opined that the Veteran's degenerative joint disease of the 
first metatarsal phalangeal joint of the left foot was most 
likely related to the in-service left toe injury documented 
in 1974.  The May 2007 VA physician relied on credible and 
competent medical history as provided by the Veteran and 
well-documented in his claims file to opine that his left 
great toe disability was related to his service.  

Thus, considering the above-noted evidence, the Board finds 
that service connection is in order.  There is probative, 
contemporaneous evidence of an in-service left toe injury 
with post-service symptomatology, and supportive lay and 
medical statements.  Resolving doubt in the Veteran's favor, 
the Board finds that the evidence as a whole supports service 
connection for degenerative joint disease of the first 
metatarsal phalangeal joint of the left foot.  38 U.S.C.A. § 
5107(b).  Consequently, the three requirements for the grant 
of service connection for a left toe condition have been 
satisfied, and service connection for such condition is 
granted.       




Applications to Reopen

The Board's decision to reopen the Veteran's claims of 
entitlement to service connection for hiatal hernia with 
reflux esophagitis and a lumbar spine condition is completely 
favorable and, in that regard, no further action is required 
to comply with the VCAA and implementing regulations.  
Consideration of the merits of the Veteran's claims is 
deferred, however, pending additional development consistent 
with the VCAA.

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen 
a finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Knightly v. Brown, 
6 Vet. App. 200 (1994).  

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

By way of history, the Veteran initially filed service 
connection claims for hiatal hernia with reflux esophagitis 
and degenerative joint disease of the lumbar spine in 
September 1992 and April 1993, respectively.  In March 1993 
and May 1993 rating decisions, respectively, the RO denied 
such service connection claims on the basis that there was no 
medical evidence or diagnosis of such disabilities in-service 
or post-service, and ultimately, such disabilities were not 
incurred in or aggravated by active duty service.  The RO 
considered the Veteran's STRs; a Decision Review Officer 
(DRO) Hearing Transcript; treatment records from the Family 
Practice Department of the Orlando Naval Hospital; a VA 
Examination Report regarding the Veteran's claimed lumbar 
spine disability; and statements and written argument 
submitted by or on behalf of the Veteran.  

The Veteran perfected an appeal of the RO's March 1993 and 
May 1993 rating decisions.  In a June 1996 decision, the 
Board denied service connection for hiatal hernia with reflux 
esophagitis and degenerative joint disease of the lumbar 
spine on the basis that there is no medical evidence showing 
any hiatal hernia disability or back injury or disability 
during the Veteran's active duty service.  The Veteran was 
notified of his appellate rights.  Because the Veteran did 
not appeal the Board's June 1996 decision, such decision 
became final, based on the evidence then of record.  38 
U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 
20.1100 (1995) [(2009)].  

In February 2006, the Veteran sought to reopen his service 
connection claims for hiatal hernia and a lumbar spine 
condition (previously adjudicated as degenerative joint 
disease of the lumbar spine).  In a July 2006 rating 
decision, the RO denied the Veteran's application to reopen 
on the basis that new and material evidence had been 
received.   

Evidence associated with the claims folder since the June 
1996 Board decision includes statements and written argument 
submitted by or on behalf of the Veteran, including 
statements from fellow service members who stated that the 
Veteran was treated for low back pain in-service and 
underwent back surgery; a medical opinion from Dr. L.F.H. 
relating the Veteran's low back pain to service; VA treatment 
records from the Orlando and Tampa VAMC, dated May 2003 to 
February 2008; and a private treatment record from the Center 
for Digestive Endoscopy, revealing a diagnosis of hiatal 
hernia.

Hiatal Hernia with Reflux Esophagitis Claim

The Board finds that new and material evidence has been 
received to reopen the service connection claim for a hiatal 
hernia with reflux esophagitis.  In this regard, the March 
2004 Operative Procedure Report from the Center for Digestive 
Endoscopy reveals a diagnosis of hiatal hernia, which was not 
of record at the time of the June 1996 Board decision.  As 
the Board denied service connection for a hiatal hernia with 
reflux esophagitis in the June 1996 decision at least in part 
on the basis that there was no current diagnosis of a hiatal 
hernia, the Board finds that the evidence received since such 
decision showing a current diagnosis of a hiatal hernia is 
new and material for the purpose of reopening the service 
connection claim for such disorder, and the claim is 
reopened.  

Lumbar Spine Condition Claim

The Board finds that new and material evidence has been 
received to reopen the service connection claim for a lumbar 
spine condition (previously adjudicated as degenerative joint 
disease of the lumbar spine).  In this regard, the claims 
folder contains April 2006 and May 2006 lay statements from 
the Veteran's fellow service members in which they indicate 
that the Veteran suffered back pain and was treated for such 
pain in-service, albeit without medical documentation.  See 
April 2006 Type-Written Letter from Physician's Assistant 
R.L.R.; March 2006 Type-Written Letter from Dr. C.V.  

The claims file also contains a March 2006 VA Medical Opinion 
Letter from Dr.L.F.H., who opines that the Veteran's "low 
back pain [is] at least likely as not related to symptoms and 
injuries present in active duty service."  The March 2006 VA 
physician provides no rationale for his opinion.

Presuming the April 2006 and May 2006 statements credible for 
the purpose of reopening the service connection claim for a 
lumbar spine condition, the Board finds that such evidence, 
either by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. 3.156(a).  
The April 2006 and May 2006 statements are material in that 
they suggest that the Veteran's claimed lumbar spine 
disability may have been incurred during service, and 
therefore raises a reasonable possibility of establishing the 
claim.  See id.  Further, the March 2006 VA opinion letter 
suggests a relationship between the Veteran's low back pain 
disability and his service.  As such, the Board finds that 
the April 2006 and May 2006 statements, as well as the March 
2006 VA opinion letter, are considered new and material for 
the purpose of reopening the service connection claim for a 
lumbar spine condition, and such claim is reopened.  


ORDER

Service connection for degenerative joint disease of the 
first metatarsal phalangeal joint of the left foot is 
granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
hiatal hernia with reflux esophagitis is granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
lumbar spine condition (previously diagnosed as degenerative 
joint disease of the lumbar spine) is granted.


REMAND

The Veteran seeks an evaluation in excess of 10 percent for 
his service-connected degenerative joint disease of the 
cervical spine with limitation of motion disability, and an 
initial evaluation in excess of 10 percent for his service-
connected right CTS (dominant) disability.  He also seeks 
service connection for left CTS.  The Board has also herein 
reopened the service connection claims for hiatal hernia with 
reflux esophagitis and a lumbar spine condition (previously 
adjudicated as degenerative joint disease of the lumbar 
spine).  Based on review of the record, the Board finds that 
further development is necessary prior to adjudicating the 
merits of the claims.  

With regard to the Veteran's service connection claims, to 
establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Regarding the Veteran's service connection claim for a lumbar 
spine condition, the evidence of record reveals that the 
Veteran last underwent a VA examination regrading his claimed 
lumbar spine condition in October 1992.  The Veteran reported 
a history of back injury while in-service, specifically 
striking his back against a ladder in-service.  See October 
1992 VA Examination Report.  The Veteran is diagnosed with 
chronic low back pain with intermittent left sciatica.  See 
May 1993 Chronological Record of Medical Care, Family 
Practice Department, Naval Hospital Orlando.  

Although the Veteran's STRs are negative for complaints, 
treatment, or diagnoses of a lumbar spine condition, the 
Veteran submitted April 2006 and May 2006 lay statements from 
the Veteran's fellow service members in which they indicate 
that the Veteran suffered back pain and was treated for such 
pain in-service, albeit without medical documentation.  See 
April 2006 Type-Written Letter from Physician's Assistant 
R.L.R.; March 2006 Type-Written Letter from Dr. C.V. 

The claims file also contains a March 2006 VA Medical Opinion 
Letter from Dr. L.F.H., who opines that the Veteran's "low 
back pain [is] at least likely as not related to symptoms and 
injuries present in active duty service."  However, the 
March 2006 VA physician provided no rationale for his 
opinion.  

Pertinent to the Veteran's claim of entitlement to service 
connection for a hiatal hernia with reflux esophagitis, the 
evidence of record shows diagnoses and complaints of 
gastrointestinal disorders.  Specifically, a February 1993 
upper GI series, conducted within six months of the Veteran's 
discharge from service, showed that he had some neuromuscular 
dysfunction of the distal third of the esophagus and a broad 
hiatus which eventually could give rise to hiatus herniation.  
Also in February 1993, the Veteran was diagnosed with 
gastroesophageal reflux.  Additionally, a March 2004 
Operative Procedure Report from the Center for Digestive 
Endoscopy shows a diagnosis of hiatal hernia.  Moreover, the 
Veteran's VA treatment records show complaints of diarrhea 
and constipation.  He also has a prescription for Omeprazole, 
which is more commonly known as Prilosec and is used to treat 
heartburn.  See Physician's Desk Reference, 63rd Edition, 
page 2565 (2009).  Additionally, the Veteran has presented 
competent and credible testimony regarding the continuity of 
his gastrointestinal symptomatology from the time he was on 
active duty through the present.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's chronic low back pain with intermittent 
left sciatica, claimed as a lumbar spine condition, and 
hiatal hernia with reflux esophagitis are related to service.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).   

With regard to the Veteran's service connection claim for 
left CTS, the evidence of record indicates that the Veteran 
last underwent a C&P examination regarding his claimed left 
CTS disability in June 2006.  The examiner provided a 
negative opinion regarding the relationship between the 
Veteran's left ulnar neuropathy disability and his service-
connected cervical spine disability.  However, the examiner 
did not provide a nexus opinion regarding the Veteran's left 
ulnar neuropathy disability and his service, or any of his 
other service-connected disabilities, to include right CTS 
and right elbow spur disabilities.  

Review of the VA and private treatment records contained in 
the Veteran's claims file are negative for any opinion 
relating the Veteran's left ulnar neuropathy disability to 
his service or any other service-connected disability, to 
include right CTS and right elbow spur disabilities.      

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed left ulnar 
neuropathy disability, claimed as left CTS, is related to 
service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. 
§ 3.159(c)(4) (2009).  

With regard to the Veteran's increased evaluation claims, 
review of the record reveals that the Veteran last underwent 
VA examinations regarding his service-connected cervical 
spine and right CTS disabilities in June 2006 and December 
2007, respectively, and the record contains subsequent 
statements from the Veteran to the effect that his 
disabilities have worsened.  Thus, the Board finds that more 
contemporaneous VA examinations are needed in order to assess 
the current severity of the Veteran's service-connected 
cervical spine and right CTS disabilities.  The fulfillment 
of the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the Veteran's claim.  38 C.F.R. § 4.2 (2009).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the AMC/RO is 
required.  38 C.F.R. 
§ 19.9(a)(1) (2009).

Additionally, while on remand, any outstanding VA treatment 
records dated from February 2008 to the present should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and 
associate with the claims file all 
medical records from the Orlando VAMC, 
dated from February 2008 to the 
present.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The Veteran and his 
representative should also be informed 
of the negative results, and should be 
given an opportunity to obtain the 
records.        

2.  After completion of the above-
requested development, the Veteran should 
be afforded a VA examination to determine 
the current extent and etiology of his 
left ulnar neuropathy (claimed as left 
CTS) disability.  

Specifically, the VA examiner should 
confirm any left CTS and/or ulnar 
neuropathy disability through any 
testing deemed necessary.  The examiner 
should also render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current left ulnar neuropathy 
disability is related to the Veteran's 
service, and/or is caused or aggravated 
by any other service-connected 
disability, to include right CTS and 
right elbow spur disabilities.       

A complete rationale should be provided 
for any opinion.  The claims file 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with each examination 
and the report should state that such 
review has been accomplished. 

3.  The Veteran should also be afforded a 
VA examination to determine the current 
extent and etiology of his claimed lumbar 
spine condition.  

Specifically, the VA examiner should 
confirm a diagnosis any lumbar spine 
condition through any testing deemed 
necessary.  The examiner should also 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
lumbar spine condition is related to the 
Veteran's service.  The examiner should 
reconcile his opinion with the April 
2006 Type-Written Letter from 
Physician's Assistant R.L.R., March 2006 
Type-Written Letter from Dr. C.V., and 
March 2006 VA Medical Opinion Letter 
from Dr.L.F.H.   

A complete rationale should be provided 
for any opinion.  The claims file 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with each examination 
and the report should state that such 
review has been accomplished.   

4.  The Veteran should also be afforded a 
VA examination to determine the current 
extent and etiology of his claimed hiatal 
hernia with reflux esophagitis.  

Specifically, the VA examiner should 
confirm a diagnosis of any 
gastrointestinal disorder, to include 
hiatal hernia with reflux esophagitis, 
through any testing deemed necessary.  
The examiner should also render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current 
gastrointestinal disorder, to include 
hiatal hernia with reflux esophagitis, 
is related to the Veteran's service.  
The examiner should consider the medical 
evidence of record, to include a 
diagnosis of gastroesophageal reflux 
rendered less than six months after the 
Veteran's service discharge in February 
1993, as well as his competent and 
credible statements regarding the 
continuity of his gastrointestinal 
symptomatology from the time he was on 
active duty through the present.  

A complete rationale should be provided 
for any opinion.  The claims file 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with each examination 
and the report should state that such 
review has been accomplished.   

5.  The Veteran should also be afforded 
VA examinations to determine the current 
nature and severity of his service-
connected degenerative joint disease of 
the cervical spine disability, and right 
CTS disability. 

The claims folder should be reviewed by 
the examiners prior to the 
examinations.  All tests and studies, 
including x-rays, deemed helpful by the 
examiners should be conducted in 
conjunction with the examinations.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

Specifically, upon cervical spine 
examination, the examiner is requested to 
describe applicable ranges of motion 
(flexion, extension, rotation, and 
combined range of motion) in terms of 
degrees.  

The examiner should also indicate (a) 
whether there is ankylosis of the 
cervical spine, and if so, whether the 
ankylosis is favorable or unfavorable, 
and (b) whether there is intervertebral 
disc syndrome (IDS) of the cervical spine 
that is related to the Veteran's service-
connected cervical spine disability or 
his active duty service, and if so, the 
frequency and duration of any 
incapacitating episodes.

The examiner should also comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality, and the extent the 
Veteran's service-connected cervical 
spine disability affects his ability to 
work. 

A copy of this REMAND must be made 
available to and reviewed by the 
examiner prior to the examination.  All 
findings and the reasons and bases 
should be set forth in sufficient 
detail.   

Upon examination of the peripheral 
nerves, the examiner is specifically 
requested to identify and describe in 
detail all manifestations of the 
Veteran's right CTS disability. 

The examiner should identify any 
neurological findings related to the 
service-connected right CTS disability 
and fully describe the extent and 
severity of those symptoms.  The 
specific nerve(s) affected should be 
specified, together with the degree of 
paralysis caused by the 
service-connected disabilities (i.e., 
mild, moderate, or severe incomplete 
paralysis; or complete paralysis).

The examiner should also discuss the 
effects of the service-connected right 
CTS disability on the Veteran's 
employment and activities of daily 
living, if any.  The examiner must 
provide a comprehensive report 
including complete rationales for all 
conclusions reached. 

6.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
evaluation and service connection claims, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


